                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGETTE G. PURNELL,                               Case No. 18-cv-01402-PJH (KAW)
                                   8                      Plaintiff,
                                                                                             ORDER DENYING REQUEST FOR
                                   9                 v.                                      STAY
                                  10     RUDOLPH AND SLETTEN INC.,                           Re: Dkt. No. 132
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On August 19, 2019, the Court granted Defendants’ request for an independent medical

                                  14   exam (“IME”). (Aug. 19, 2019 Ord., Dkt. No. 116.) The Court required that Plaintiff submit to

                                  15   an IME no later than 45 days from the date of the order, unless otherwise agreed to by the parties.

                                  16   (Id. at 4.)

                                  17           On September 9, 2019, Plaintiff filed a request for de novo review with the presiding

                                  18   judge. (Dkt. No. 133.) Plaintiff also filed a request for the undersigned to stay the August 19,

                                  19   2019 order until the presiding judge, Ninth Circuit, and United States Supreme Court review the

                                  20   decision. (Dkt. No. 132 at 2.) In support of the request, Plaintiff argues that “the order at issue

                                  21   flies in the face of common sense as plaintiff has consistently presented in multiple pleadings to

                                  22   this court on the matter of defendants’ IME, mainly attending such an examination without court

                                  23   appointed psyche Marcie Bastien . . . .” (Id.)

                                  24           The Court finds Plaintiff has not demonstrated good cause to grant a stay. Disagreement

                                  25   with the Court’s order is not an adequate reason to stay the order, particularly when Plaintiff offers

                                  26   no legal arguments as to how the Court erred. Accordingly, the Court DENIES Plaintiff’s request

                                  27   to stay the August 19, 2019 order.

                                  28           The deadline for the IME remains 45 days from the date of the August 19, 2019 order, i.e.,
                                   1   October 3, 2019.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 13, 2019
                                                                       __________________________________
                                   4                                   KANDIS A. WESTMORE
                                   5                                   United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                   2
